       Case 1:16-cr-00371-RA Document 793 Filed 08/08/19 Page 1 of 3
                                                                           ,,   .-\}
                                                                                .
BS F   '-
                         l~o1£_:~_.,,f_~-..,
                       • r
                             -H1\itik, ~''
                               X:✓ r~
                                                        l.,
                                                                         'CRAro\\!ENNER
                                                                         Tel.: (212) 909-7625
                                   rr===::.:.=======F!:::,-=m~a~i~l:~c~w~enner@bsfllp.com
                                      CSDC-SD~Y
                                  I   DOCUMEl\T                          August 8, 2 l 9 r - - - - - - - - - - - - - - ~
BY ELECTRONIC MAILI U.J:CTRO\ICALL\' FILED                                                     Application granted. The attached
                                      1)( I(
Hon. Ronnie Abrams            1
                                1
                                  1



United States DistrictJudge,/ ,) ' 11
                                               11:
                                                                  f-j~--
                                                     - - - .--.__--,--

                                                 I II I I,:%+f {'3__                    j
                                                                                          'I   exhibit shall be filed under seal.


United States District Court1-...                                   ---· -             · ···
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                               Ro nie Abrams, U.S.D.J.
       Re:      United States v. Galanis, S3 16 Cr. 371 (RA)                                   August 8, 2019

Dear Judge Abrams:

         I represent Devon Archer. I write to respectfully the Court's permission for Mr. Archer to
travel on business from August 12 to 17, 2019, to Mexico City. The purpose of the proposed trip
is to attend meetings for a company with which Mr. Archer is associated relating to its
investments and business activities in foreign markets. As has been the case on each of Mr.
Archer's prior travel requests, the Court's Pretrial Services Office consents to this request, but
the Government objects. A copy of Mr. Archer's proposed flight and lodging information is
attached as Exhibit A, which we respectfully request to be filed under seal.

       As the Court is aware, Mr. Archer has travelled internationally with the Court's
permission on twenty-seven prior occasions, to Jamaica, Italy, England, Spain, France, Latvia,
Lithuania, Russia, Kazakhstan, the United Arab Emirates, Vietnam, China, Hong Kong,
Malaysia, Singapore, Indonesia, Mexico, the Philippines, the Turks and Caicos Islands, and
Ukraine. On each and every trip, Mr. Archer has returned on time, and without incident,
demonstrating that he is no risk of flight. In particular:

       •     On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

       •     On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
             travel on business to Latvia.

       •     On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to
             China.

       •     On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
             England and Lithuania. On October 21, 2016, Your Honor further granted
             permission for Mr. Archer to modify his itinerary to include business travel to
             Russia.

       •     On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
             England and Spain.


                                      BOIES SCHILl_ER FLEXNER LLP
                55 Hddsoo Yords. Nc•w Y,crk. NY 10001 I (t) 21,~ 446.2300 I (f) 212 446 2:150 I www bsfllp com
          Case 1:16-cr-00371-RA Document 793 Filed 08/08/19 Page 2 of 3


BSF
 ......
                                                                                            Page2


          •   On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
              Vietnam and China. On January 17, 2017, Your Honor further granted permission
              for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

          •   On February 16, 2017, Your Honor permitted Mr. Archer to travel on business to
              Singapore, Malaysia, and the Philippines. Although Mr. Archer's wife did not travel
              with him, she was permitted to retain her passport because she had a separate
              international trip planned for the same time.

          •   On March 6, 2017, Your Honor permitted Mr. Archer to travel on business to
              Russian and London. Mr. Archer's wife and his oldest child were permitted to join
              him in London for that leg of his trip.

          •   On March 23, 2017, Your Honor permitted Mr. Archer to travel on business to the
              Philippines. On that occasion Mr. Archer's family did not surrender their passports
              because, although they did not travel with him, Mr. Archer's wife and children were
              out of the country on vacation at the same time.

          •   On May 9, 2017, Your Honor permitted Mr. Archer to travel on business to London.

          •   On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

          •   On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
              Philippines and China.

          •   On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
              with one of his children.

          •   On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
              China, Vietnam, the Philippines, and Kazakhstan.

          •   On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
              China, Hong Kong, and the United Arab Emirates.

          •   On February 16, 2018, Your Honor permitted Mr. Archer to travel on business to
              Mexico.

          •   On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to
              China.

          •   On August 7, 2018, following the jury's verdict in this case, Your Honor permitted
              Mr. Archer to travel on business to Ukraine.

          •   On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
              London.
            Case 1:16-cr-00371-RA Document 793 Filed 08/08/19 Page 3 of 3


BSF
 '411.
                                                                                               Page3


           •    On December 26, 2018, Your Honor permitted Mr. Archer, his wife, and their three
                small children to travel to Jamaica on vacation.

           •    On January 7, 2019, Your Honor permitted Mr. Archer to travel on business to
                England and France.

           •    On February 17, 2019, Your Honor permitted Mr. Archer to travel on business to
                Singapore, Indonesia, and Hong Kong.

           •    On March 20, 2019, Your Honor permitted Mr. Archer and his family to travel to the
                Turks and Caicos Islands on vacation.

           •    On April 16, 2019, Your Honor permitted Mr. Archer and his family to travel
                Mexico on vacation.

           •    On June 3, 2019, Your Honor permitted Mr. Archer to travel on business to Mexico.

           •    On June 17, 2019, Your Honor permitted Mr. Archer to travel on business to
                England.

           •    On July IO and 12, 2019, Your Honor permitted Mr. Archer to travel on business to
                England and Latvia.

    [See ECF Nos. 41, 62, 78, 83, 84, 98, 111, 122, 148, 162, 166, 179, 182, 185, 189, 236, 305, 316,
    363,560,620, 711, 715, 730, 738, 745, 770, 774, 776, 778, and 780.]

           If the Court permits him to travel, Mr. Archer will report daily to his Pretrial Services
   Officer while he is away, and of course the open-ended waiver of extradition that Mr. Archer
   previously signed is still effective. Accordingly, I respectfully request permission for Mr. Archer
   to take the trip described in the attached exhibit.

           Thank you for your consideration of this request.



                                                        Respectfully,

                                                         Isl Craig Wenner
                                                        Craig Wenner



   cc:     BY ELECTRONIC MAIL

           AUSAs Rebecca Mermelstein, Brendan Quigley, and Negar Tekeei
           U.S. Pretrial Services Officer Andrew R. Kessler-Cleary
